EDMONDSON, Circuit Judge,
concurring in the opinion in part and concurring in the result, in which COX, BIRCH and DUBINA, Circuit Judges, join:
For me, the point that determines the outcome of the case is this one: The State of Florida’s legitimate interest in maintaining linkage between jurisdiction and the electoral bases of its trial judges is, as a matter of law, great and outweighs (either at the vote-dilution-finding stage or at the remedy stage) whatever minority vote dilution that may possibly have been shown here. See Houston Laivyers’ Assoc, v. Attorney General, 501 U.S. 419, 424-26, 111 S.Ct. 2376, 2380, 115 L.Ed.2d 379 (1991); League of United Latin Amer. Citizens v. Clements, 999 F.2d 831, 868 (5th Cir.1993); see also, Holder v. Hall, — U.S. -, 114 S.Ct. 2581, 129 L.Ed.2d 687 (1994). So, I concur in today’s result.
I also concur in Parts 111(A) and 111(B)(1) of Chief Judge Tjoflat’s opinion. I understand Part V of the Chief Judge’s opinion to conclude that each of the remedies discussed is precluded given the State’s interest in and right to formulate its own judicial system. I concur in this conclusion, which I see as the holding of this case. But I cannot agree (and I doubt the Chief Judge means to say) that a remedy must undermine the administration of justice in the state courts before that remedy would fall beyond the power of the federal courts to impose under the Voting Rights Act.
I do not say that the rest of the Chief Judge’s opinion is wrong. But, I believe the conclusions reached in the other parts are unessential to deciding this ease; and to decide nothing about what seem to be unnecessary issues seems best.